DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) and Species 1 (Figs. 1-4) that read on claims 1-16, in the reply filed on July 14th 2021 is acknowledged. Non-elected Group II (claims 17-20) and Species 2 -3 (Figs. 5-6) are withdrawn from consideration.
	The requirement is deemed proper and is therefore made FINAL.
	In Remark filed on July 14th 2021, the applicant mentioned that group 2 should include claims 17-20, that has been fully considered and it has been corrected. Such that: 

	Claim Status: 
	*Claims 1-20 are pending.
	*Claims 17-20 are withdrawn.
	*Claims 1-16 are elected and are examined as following:
	
Claim Objections
	Claims 1-16 are objected to because of the following informalities:  
	In claim 1, the term “electrical current” in line 7 should change to “an electrical current”.
In claim 7, the term “…receive fluid…” in line 3 should change to “…receive a fluid…”.
	In claim 14, the term “…provide fluid…” in line 2 should change to “…provide a fluid…”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 3: 
The limitation “… a second radius substantially equal to the first radius …” in line 2 is indefinite, because the term “substantially” is a relative term, it is unclear what degree is considered “substantially equal”.
The limitation “the first radius” in line 2 is insufficient antecedent basis for this limitation in the claim and it is indefinite, because it is unclear what first radius” is referring to, it is assumed that the limitation “first radius” in claim 2 is similar to the “first radius” cited in claim 10 and 12.
	In claim 12, the limitation “… a second radius substantially equal to the first radius …” in line 2 is indefinite, because the term “substantially” is a relative term, it is unclear what degree is considered “substantially equal”.
	In claim 16, the limitation “said tool” in line 3 is insufficient antecedent basis for this limitation in the claim and it is indefinite, because it is unclear what “said tool” is referring to, it is assumed that the limitation “said tool” in claim 16 is “tool head” as similar in claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Wei et al (US6787728B2).
Regarding claim 1, Wei discloses an electrode (inverted circular cup 202, fig.2) for use in an electromachining system, said electrode (inverted circular cup 202, fig.2) comprising: 
	a base (refer as “base” annotated in fig.2); 
	an outer rim (refer as “outer rim” annotated in fig.2) extending circumferentially about said base (refer as “base” annotated in fig.2); and 
	a body (refer as “body” annotated in fig.2) extending between said base (refer as “base” annotated in fig.2) and said outer rim (refer as “outer rim” annotated in fig.2), said body defining a concave surface (cup shape of the inverted circular cup 202, fig.2), wherein said electrode (inverted circular cup 202, fig.2) is configured to discharge electrical arcs from said concave surface (cup shape of the inverted circular cup 202, fig.2) when electrical current (the electrical current supplied by the power supply 112 in fig.1) is provided to said electrode (inverted circular cup 202, fig.2) (refer Col 3 line 34-43 cited: “…Other alternative designs may be implemented. For example, as depicted in FIG. 2, a second embodiment of the invention uses an inverted circular cup (viz., a hollow frusto-conical configuration) 202. A drive arrangement having a motor and/transmission, such as disclosed above, is arranged in drive connection with an upper end of the cup. As will be understood, the open end (lip) of the cup is in effect an annular member and acts as the ring cutter disclosed above in connection with the first embodiment (FIG. 1). …”).

    PNG
    media_image1.png
    500
    493
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    391
    601
    media_image2.png
    Greyscale

Regarding claim 10, Wei discloses a system for use in an electromachining process (refer as the system in fig.1), said system (refer as the system in fig.1) comprising: 
	an electrode (inverted circular cup 202, fig.2) configured for shaping a workpiece, said electrode (inverted circular cup 202, fig.2) comprising: 
	a base (refer as “base” annotated in fig.2); 
	an outer rim (refer as “outer rim” annotated in fig.2) extending circumferentially about said base (refer as “base” annotated in fig.2); and 
	a body (refer as “body” annotated in fig.2) extending between said base (refer as “base” annotated in fig.2) and said outer rim (refer as “outer rim” annotated in fig.2), wherein said body (refer as “body” annotated in fig.2) defines a concave surface (cup shape of the inverted circular cup 202, fig.2); and 
	a translation apparatus (refer the “rotation + translation” on fig.2) coupled to said electrode (inverted circular cup 202, fig.2), wherein said translation apparatus (refer the “rotation + translation” on fig.2) is configured to move said electrode (inverted circular cup 202, fig.2) along an arc having a first radius (it is noted that the “arc having a first radius” is the arc and radius that the electrode rotated on in Wei).

Claims 1-2, 8 , 10-11 and 15-16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Trimmer et al (US2008/0277384A1).
	Regarding claim 1, Trimmer discloses an electrode (cutter 104, fig.2 and 4) for use in an electromachining system (electromachining apparatus 100, fig.2), said electrode (cutter 104, fig.2 and 4) comprising: 
	a base (refer as “base” annotated in fig.4); 
refer as “outer rim” annotated in fig.4) extending circumferentially about said base (refer as “base” annotated in fig.4); and 
	a body (refer as “body” annotated in fig.4) extending between said base (refer as “base” annotated in fig.4) and said outer rim (refer as “outer rim” annotated in fig.4), said body (refer as “body” annotated in fig.4) defining a concave surface (refer as “concave surface” annotated in fig.4), wherein said electrode (cutter 104, fig.2 and 4) is configured to discharge electrical arcs from said concave surface (refer as “concave surface” annotated in fig.4) when electrical current is provided to said electrode (cutter 104, fig.2 and 4).


    PNG
    media_image3.png
    427
    518
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    424
    702
    media_image4.png
    Greyscale


	Regarding claim 2, Trimmer discloses said base (refer as “base” annotated in fig.4) is configured to couple to a tool head (rotary shaft or arbor 106, fig.2) such that said electrode (cutter 104, fig.2 and 4) is rotatable about a rotational axis (refer to the rotating arrow on cutter 104 in fig. 2).

	Regarding claim 8, Trimmer discloses said body (refer as “body” annotated in fig.4) and said outer rim (refer as “outer rim” annotated in fig.4) are integrally formed.

	Regarding claim 10, Trimmer discloses a system for use in an electromachining process (electromachining apparatus 100, fig.2), said system (electromachining apparatus 100, fig.2) comprising: 
cutter 104, fig.2 and 4) configured for shaping a workpiece (dovetail blank 120, fig. 4), said electrode (cutter 104, fig.2 and 4) comprising: 
	a base (refer as “base” annotated in fig.4); 
	an outer rim (refer as “outer rim” annotated in fig.4) extending circumferentially about said base (refer as “base” annotated in fig.4); and 
	a body (refer as “body” annotated in fig.4) extending between said base (refer as “base” annotated in fig.4) and said outer rim (refer as “outer rim” annotated in fig.4), wherein said body (refer as “body” annotated in fig.4) defines a concave surface (refer as “concave surface” annotated in fig.4); and 
	a translation apparatus (multi-axis carriage 108, fig.2) coupled to said electrode (cutter 104, fig.2 and 4), wherein said translation apparatus (multi-axis carriage 108, fig.2) is configured to move said electrode (cutter 104, fig.2 and 4) along an arc (refer to “arc having a radius” annotated in fig. 2 below) having a first radius (refer to “arc having a radius” annotated in fig. 2 below).

    PNG
    media_image5.png
    427
    701
    media_image5.png
    Greyscale


	Regarding claim 11, Trimmer discloses a tool head (rotary shaft or arbor 106, fig.2), wherein said base (refer as “base” annotated in fig.4) is coupled to said tool head (rotary shaft or arbor 106, fig.2) such that said electrode (cutter 104, fig.2 and 4) is rotatable about a rotational axis (refer to the rotating arrow on cutter 104 in fig. 2). 

	Regarding claim 15, Trimmer discloses a power supply (power supply 112, fig.2) coupled to said electrode (cutter 104, fig.2 and 4), said power supply (power supply 112, fig.2) configured to induce electrical arcing (refer as “plasma discharge” in Paragraph 0026) between said electrode (cutter 104, fig.2 and 4) and the workpiece (dovetail blank 120, fig.4).

	Regarding claim 16, Trimmer discloses a controller (digitally programmable controller 110, fig.2) coupled to said translation apparatus (multi-axis carriage 108, fig.2) and said power supply (power supply 112, fig.2), said controller (digitally programmable controller 110, fig.2) configured to regulate movement of said tool (rotary shaft or arbor 106, fig.2) and regulate electrical current  (refer as the electrical current supplied by the power supply 112 in fig. 2) supplied to said tool (rotary shaft or arbor 106, fig.2) (refer to Paragraph 0039 cited: “…a digitally programmable controller 110 that is specifically configured in suitable software for controlling all operation of the electromachining apparatus or hybrid machine 100…”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Trimmer et al (US2008/0277384A1).
	Regarding claim 3, Trimmer discloses substantially all features set forth in claim 1, Trimmer further discloses said concave surface (refer as “concave surface” annotated in fig.4) has a second radius (refer as the concave surface’s radius in fig.4).
	Trimmer does not explicitly disclose the second radius substantially equal to the first radius.
	However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trimmer’s electrode with the second radius substantially equal to the first radius, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application,  in order to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Trimmer’s teaching.

	Regarding claim 9, Trimmer discloses substantially all features set forth in claim 1, Trimmer does not explicitly disclose said outer rim is removably coupled to said body.
	However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trimmer’s electrode with said outer rim is removably coupled to said body1, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, in order to increase parts cost efficient on the invention by only replacing parts that is needed, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). It is well known to made parts removable to increase cost efficient replacement part, and since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Trimmer’s teaching.

Regarding claim 12, Trimmer discloses substantially all features set forth in claim 10, Trimmer further discloses said concave surface (refer as “concave surface” annotated in fig.4) has a second radius (refer as the concave surface’s radius in fig.4).
	Trimmer does not explicitly disclose the second radius substantially equal to the first radius.
	However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trimmer’s electrode with the second radius substantially equal to the first radius, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, in order to provide a matching radius between the electrode and the workpieces, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Trimmer’s teaching.

Claims 4-7, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimmer et al (US2008/0277384A1), in view of Wei et al (US6787728B2).
Regarding claim 4, Trimmer discloses substantially all features set forth in claim 10, Trimmer does not explicitly disclose said body defines a convex surface opposite said concave surface.
Wei discloses said body (refer as “body” annotated in fig.2) defines a convex surface (outer cup shape of the inverted circular cup 202, fig.2) opposite said concave surface (cup shape of the inverted circular cup 202, fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trimmer’s electrode with Wei’s electrode, in order to provide a hollow frusto-conical configuration (refer to Col 3 line 34-43 cited: “…Other alternative designs may be implemented. For example, as depicted in FIG. 2, a second embodiment of the invention uses an inverted circular cup (viz., a hollow frusto-conical configuration) 202. A drive arrangement having a motor and/transmission, such as disclosed above, is arranged in drive connection with an upper end of the cup. As will be understood, the open end (lip) of the cup is in effect an annular member and acts as the ring cutter disclosed above in connection with the first embodiment (FIG. 1). …”).

	Regarding claim 5, Trimmer discloses substantially all features set forth in claim 10, Trimmer does not explicitly disclose at least one of said base, said outer rim, and said body define at least one opening configured to emit a fluid.
	Wei discloses at least one of said base, said outer rim (ring tool 102, fig.3), and said body define at least one opening (delivery port 102P, fig.3) configured to emit a fluid (refer as “cutting fluid” to Col 3 line 28-33 cited: “…In the event that the ring tool holder design does not expose the cutting zone, internal passages can be provided in/on the ring tool 102 (see delivery ports 102P associated with this passage structure in FIG. 3) to delivery cutting fluid in sufficient quantities to the cutting zone. …”).

    PNG
    media_image6.png
    420
    538
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trimmer’s electrode with at least one of said base, said outer rim, and said body define at least one opening configured to emit a fluid, in order to provide sufficient quantities to the cutting zone (refer to Col 3 line 28-33 cited: “…In the event that the ring tool holder design does not expose the cutting zone, internal passages can be provided in/on the ring tool 102 (see delivery ports 102P associated with this passage structure in FIG. 3) to delivery cutting fluid in sufficient quantities to the cutting zone. …”).

	Regarding claim 6, the modification of Trimmer and Wei discloses substantially all features set forth in claim 5, Trimmer does not disclose said body defines a first channel in fluid communication with the at least one opening.
	Wei discloses said body (ring tool 102, fig.3) defines a first channel (refer as “internal passages” in Col 3 line 28-33 cited: “…In the event that the ring tool holder design does not expose the cutting zone, internal passages can be provided in/on the ring tool 102 (see delivery ports 102P associated with this passage structure in FIG. 3) to delivery cutting fluid in sufficient quantities to the cutting zone. …”) in fluid communication with the at least one opening (delivery port 102P, fig.3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trimmer’s electrode with said body defines a first channel in fluid communication with the at least one opening, in order to provide sufficient quantities to the cutting zone (refer to Col 3 line 28-33 cited: “…In the event that the ring tool holder design does not expose the cutting zone, internal passages can be provided in/on the ring tool 102 (see delivery ports 102P associated with this passage structure in FIG. 3) to delivery cutting fluid in sufficient quantities to the cutting zone. …”).
	
	Regarding claim 7, the modification of Trimmer and Wei discloses substantially all features set forth in claim 6, Trimmer and Wei do not explicitly disclose said base defines a second channel in fluid communication with said first channel, said second channel configured to receive fluid from a fluid source.
	However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trimmer and Wei’s electrode with said base defines a second channel in fluid communication with said first channel, said second channel configured to receive fluid from a fluid source, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, in order to reduce channels by sharing the same fluid source, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Since the applicant does not state what problem solve or benefit of such limitation, one 

	Regarding claim 13, Trimmer discloses substantially all features set forth in claim 10, Trimmer does not disclose said body defines a convex surface opposite the concave surface.
Wei discloses said body (refer as “body” annotated in fig.2) defines a convex surface (outer cup shape of the inverted circular cup 202, fig.2) opposite said concave surface (cup shape of the inverted circular cup 202, fig.2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trimmer’s electrode with Wei’s electrode, in order to provide a hollow frusto-conical configuration (refer to Col 3 line 34-43 cited: “…Other alternative designs may be implemented. For example, as depicted in FIG. 2, a second embodiment of the invention uses an inverted circular cup (viz., a hollow frusto-conical configuration) 202. A drive arrangement having a motor and/transmission, such as disclosed above, is arranged in drive connection with an upper end of the cup. As will be understood, the open end (lip) of the cup is in effect an annular member and acts as the ring cutter disclosed above in connection with the first embodiment (FIG. 1). …”).

	Regarding claim 14, Trimmer discloses substantially all features set forth in claim 10, Trimmer further discloses a fluid source (coolant supply 114, fig.2) configured to provide fluid (the coolant from coolant supply 114, fig.2) to said electrode (cutter 104, fig.2 and 4).
However, Trimmer does not disclose at least one of said base, said outer rim, and said body define at least one opening configured to emit the fluid.
	Wei discloses at least one of said base, said outer rim (ring tool 102, fig.3), and said body define at least one opening (delivery port 102P, fig.3) configured to emit a fluid (refer as “cutting fluid” to Col 3 line 28-33 cited: “…In the event that the ring tool holder design does not expose the cutting zone, internal passages can be provided in/on the ring tool 102 (see delivery ports 102P associated with this passage structure in FIG. 3) to delivery cutting fluid in sufficient quantities to the cutting zone. …”).


    PNG
    media_image6.png
    420
    538
    media_image6.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trimmer’s electrode with at least one of said base, said outer rim, and said body define at least one opening configured to emit a fluid, in order to provide sufficient quantities to the cutting zone (refer to Col 3 line 28-33 cited: “…In the event that the ring tool holder design does not expose the cutting zone, internal passages can be provided in/on the ring tool 102 (see delivery ports 102P associated with this passage structure in FIG. 3) to delivery cutting fluid in sufficient quantities to the cutting zone. …”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        

 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Refer Kazirskis et al US10337329B2 cited: “claim 8…. removing an annular portion of the rotor component, wherein the removal forms a peripheral rim on the rotor component; mounting a replacement ring on the peripheral rim of the rotor component…” as evident that making part removable is well known.